 In the Matter of WILSON & CO., INC. (CHICAGO WHOLESALE MARKET)andUNITED PACKINGHOUSE WORKERS OF AMERICA-CIO, ON BEHALFOF LOCAL 25-AIn the MatterofWILSON&CO., INC.(CHICAGO PLANT)andUNITEDPACKINGHOUSEWORKERS OFAMERICA-CIO,ON BEHALFOF LOCAL25-CCases Nos 13-R-3350 and 13-R-3399,respectively.-Decided June 13, 1946Mr. J. L.Cockrill,of Chicago,Ill.,for the Company.MessrsHarvey MaderandRefugio Martinez,both of Chicago, Ill.,for the Union.Mr Melvin J. Welles,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUponseparate petitions duly filed by United Packinghouse Workers,of America. CIO, herein called the Union,on behalf ofLocals 25-Aand 25-C, alleging that questions affecting commerce had arisen concern-ing the representation of employees ofWilson & Co.,Inc.,Chicago,Illinois,herein called the Company, the National Labor Relations Boardprovidedfor an appropriatehearing upon due notice before Ben-jamin B.Salvaty,Jr.Trial Examiner.The hearing was held at Chicago,Illinois,on April 18,1946.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefreefrom prejudicial error and are hereby affirmed. All parties wereafforded opportunity to file briefs with the Board.68 N L R B, No. 84.592 WILSON & CO., INC.593The Company moved to dismiss the petition in Case No. 13-R-3350on the ground that the unit petitioned for is not appropriate. For thereasons stated in SectionIV,infra,thismotionisherebydenied.The Companyalsomoved to dismissthe petition in Case No. 13-R-3399 on the grounds of inappropriateness of the unit and the ineligibilityof the clerks for membership in the Union. For the reasons stated in Sec-tion IV,infra,thismotion is hereby denied.Uponthe entire record in the case,the Board makesthe following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYWilson & Co., Inc., is a Delaware corporation with its principal officesinChicago, Illinois, It operates 8 packinghouse plants and about 90branch houses throughout the United States.Only the Company'sChicagoWholesaleMarket and its Chicago Plant are involved in thepresent proceeding.The Chicago Wholesale Market is a branch of the Company engagedin the sale and distribution of meat and produce. It purchased, in the past12 months, products of a value in excess of $500,000, of which morethan 50 percent was shipped to it from points outside the State of Illinois.During the same period the Company's sales at the Chicago WholesaleMarket exceeded $500,000, approximately 71/2 percent of which repre-sented products shipped to points outside the State of Illinois.The Company's Chicago Plant is engaged in the purchase and slaughterof livestock, and the processing, manufacturing, and distribution ofvariousmeat products and by-products. During the past 12 months,theCompany's purchases for its Chicago Plant were in excess of$1,000,000, of which approximately 50 percent was shipped to it frompoints outside the State of Illinois. During the same period the Com-pany's sales at its Chicago Plant exceeded $1,000,000, more than 50percent of which represented products shipped to points outside theState of Illinois.The Company admits that its Chicago Plant is engaged in commercewithin the meaning of the Act, but makes no such admission concern-ing its Chicago Wholesale Market.We find that the Company, both atitsChicagoWholesale Market and at its Chicago Plant, is engaged incommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDUnited PackinghouseWorkers of America is a labor organizationaffiliatedwith the Congress of Industrial Organizations, admitting tomembershipemployeesof the Company. 594DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of production and maintenance em-ployees at its ChicagoWholesaleMarket, or of clerks and salariedscalers at its Chicago Plant, until the Union has been certified by theBoard in appropriate units.We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSCase No. 13-R-3350The Union seeks a unit of all productionand maintenanceemployees,excluding supervisory employees, salesmen, and junior salesmen, at theCompany's ChicagoWholesaleMarket. The Company agrees with theUnion that a unit of production and maintenance employees at theChicago Wholesale Market is appropriate but contends that the checkers,scalers, shippings clerks, and receiving clerk should be excluded fromthis or any other unit because they are confidential employees and rep-resentatives of management, and their duties affect the industrial rela-tions policies of the Company. If the Board does not accept this con-tention, the Company would have these employees comprise a separateunit from the production and maintenance employees. The Union, onthe other hand, desires that the checkers, scalers, shipping clerks, andreceiving clerk be included in the production and maintenance unit, and,as an alternative, that they be establishedas a separateunit.The Com-pany and the Union are agreed that supervisory employees should beexcluded from the unit of production and maintenance employees, butdiffer with respect to the supervisory status of Hornburg, Wungluck, andAdams. The Company would exclude, the Union include, these em-ployees.Checkers :The Chicago Wholesale Market employs three checkers,who are salaried employees. They compareinvoiceswith the productsreceived and shipped to ascertain the correctness of the loads, and oc-casionally assist with the loading and unloading of the trucks. They workon the loading and unloading platform with production and maintenanceemployees, and are supervised by production foremen. They assist inthe taking of monthly inventories.The records of receipts and ship-ments which they prepare are sent to the office manager and are con-sidered confidential by the Company. But these records have no relationto the Company's laborpolicies.Moreover, the checkersdo not formu- WILSON & CO., INC.595late or determine management policies, nor do they act in a confidentialcapacity to persons who exercise managerial functions in the field oflabor relations.We do not believe, therefore, that the checkers areconfidential employees or representatives of management. Although theirwork is primarily clerical, the checkers work with productionand main-tenance employees and are supervised by production foremen. Further-more, they were included in the same unit with production and main-tenance employees in previous recognition of the Union by the Company.'We shall, therefore, include the checkers in the production and main-tenance unit at the Chicago Wholesale Market found to be appropriate.2Scalers:The Chicago Wholesale Market employs 7 scalers, all ofwhom are salaried. They weigh incoming and outgoing products andrecord weights on invoices and bills. They work at 14 different scaleslocated at various points on the production floor, and are supervisedby production foremen.They do not formulate or determine manage-ment policies, nor do they act in a confidential capacity to persons whoexercise managerial functions in the field of labor relations.We cannot,therefore, agree with the Company's contention that they are confidentialemployees or representatives of management. Since the scalers workwith production and maintenance employees, are supervised by produc-tion foremen, and have previously been included in the same unit withproduction and maintenance employees,3 we shall include them in the pro-duction and maintenance unit hereinafter found to be appropriate.Shipping clerks :The Chicago Wholesale Market employs a shippingclerk and an assistant shipping clerk, both of whom are salaried em-ployees.They arrange loads on trucks for the most expeditious distribu-tion.They work on the loading platform, with production and mainte-nance employees, and have a small office on the production floor. Theyare supervised by the plant superintendent, who supervises all productionand maintenance employees.Nothing in the record indicates any dutieswhich concern the formulation of management policies or which connectthese shipping clerks to persons exercising managerial functions in thefield of labor relations.Considering the close contact between the ship-ping clerks and the production and maintenance employees, we shallinclude them in the production and maintenance unit hereinafter foundto be appropriate.Receiving clerk :The Chicago Wholesale Market employs one re-ceiving clerk, who is a salaried employee.He checks load slips on in-1In 1942, the Company voluntarilyrecognizedtheUnionas the representative of all pro-duction andmaintenance employees at its ChicagoWholesaleMarket,including checkers andscalers,and excluding the manager,superintendent,foreman, truck drivers, office workers andsalesmen.The plant superintendent stated at the hearing that he did not know whether or notthe shippingclerks and the receiving clerk were included in the unit.SeeMatter of Armour and Company,66N L R. B 324;Matter of Sylvania IndustrialCorporation,61 N. L.R. B. 1585.See footnote2,supra.696966-46-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomingmerchandise and checks products for correct weight, number ofpieces, andproper condition. Although hemaintainsrecords of goods andloads received, he is not concerned with the formulation of managementpolicies.He is supervised by the plant superintendent. Since his interestsliewith those of the production and maintenance employees, checkers,and scalers,we shall includehim in the unit hereinafter found to beappropriate.With regard to the three employees, Hornburg, Wungluck, and Adams,who the Companycontendsare supervisors, we shall make the follow-ing disposition :Hornburg :He is classified as shipping-dock foreman.He is salaried,as are theCompany's otherforemen, andreports directly to the super-intendent.He has the authority to recommend effectively the hiringor discharging of employees.We shall -exclude him from the unit as asupervisory employee.Wungluck:He is classified as a roustabout foreman, and is a salariedemployee.He normally supervises the laborersin storingthe variousmeat products4and caneffectively recommend the hiring or dischargingof employees.We shall exclude him from the unit as a supervisoryemployee.Adams :He is a salaried employee who works in the produce depart-ment, and reports to the manager of that department. His job consistsof tagging produce items for shipment and directing laborers in placingthe items on the trucks for delivery. He occasionally helps the laborersload the trucks. Since he has the authority to recommend the hiringor discharging of employees and such recommendations have been madeand followed, we shall exclude him from the unit as a supervisory em-ployee.Accordingly, we find that all production and maintenance employeesat the Company's Chicago Wholesale Market,5 including checkers, scalers,shipping clerks, and receiving clerk, but excluding salesmen, juniorsalesmen, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action," constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.4 Testimony adduced at the hearing revealsthatthe recent meatshortagehas temporarilyleftWungluck without any supervisoryduties, but that he normally has fourto six employeesunder him and will again have supervisory functionswhen theshortage ends.3Amongthe production and maintenance employees is one part-time employee, John Doners-berger.He is regularly employed, works 24 or 25 hours per week, and works the same hourseach day. He is entitled to representation for the purposes of collective bargaining and is to bedeemed as included in the unit, despite the agreementof the partiesto the contrary. SeeMatterof NorfolkSouthern BusCorporation,60 N L. R B 630.' Among those excluded as supervisory employees are the afore-mentioned Hornburg,Wung.luck,and Adams. WILSON&CO., INC.Case No. 13-R-3399597The Union seeksa unit of plant clerks and salaried scalers7 at theCompany's Chicago Plant. The Companymaintains that these employeescannot form an appropriateunit for collective bargaining purposesbecause of the alleged ineligibility of the plant clerks for membership intheUnion, and becauseof the confidential nature ofthe workof plantclerks andscalers.The Company employs approximately 147 plant clerksand salariedscalersat its Chicago Plant,allof whom are salaried,and, therefore,have longer vacations than production and maintenance employees,who are hourly paid. Theyare alsoeligible forgroup insuranceand hos-pitalization and are paid when sick, unlike productionand maintenanceemployees.Plant clerks:The Uniondisputesthe Company's contentionthat theclerks are ineligible for union membership. And, what ismore importantunder the Act, the Unioniswilling to representthem for collective bar-gaining purposes.We consequentlyfind no meritin the Company'scontention that the unit soughtis inappropriate because plant clerks areallegedly ineligible for membership in the Union.The plant clerks record time and productionfigures.They keep time,costs, and rates on each employee and take inventories. These recordsgo to the office.Within the category of plant clerkare departmentalclerks and general clerks.The departmental clerks keep productionand labor control sheets,which show whether or not eachdepartment is operatingprofitably.They also take inventories and report to the general clerks on productionyields, and keep track of producttransfer sheets.Although the recordswhich departmental clerks keep concern productivity, these employeesdo not help in the formulationor determination of management policies,nor do they act in a confidential capacityto persons who exercise mana-gerial functions in the field of laborrelations.We donot, therefore,consider them to be confidential employeesor representatives of manage-ment.We shall include the departmentalclerks in the unit hereinafterfound appropriate.7Hourly paidscalerswereincluded bystipulation in a production and maintenance unit attheChicago Plant found appropriate inMatterofWilson &Co., Inc.,45N. L.R.B 831.Separateunits ofsteady-time checkers and firemenat this plant have been held appropriate inMatter of Wilson & Company,61N L R B 105, andMatter ofWilson & Co, Inc,61N L R. B. 617, respectively.The unit herein sought by the Unioniscomprised of all production and maintenance clerksand salaried scalers, including general and departmental clerks, clerks in the insulation,mechanical,receiving.shipping,and coal house departments,and messengers and tube operatorsin the shipping departments,excluding employees in theemploymentand time offices, chiefclerks, all othersupervisory employees,and all other employees. The Company agrees if anyunit is found appropriate,that the composition of this proposed grouping is proper. 598DECISIONSOF NATIONALLABOR RELATIONS BOARDThe general clerks accumulate and record the reports of the depart-mental clerks. i hey train new departmental clerks and coordinatebetween departmental and chief clerks. There is nothing in the recordto indicatethat theyhelp in the formulation or determination of man-agement policies,nor do they act in a confidential capacity to personswho exercise managerial functions in the field of labor relations.Weshall include the general clerks in the unit hereinafter found appropriate.Otheremployees classified as clerks are messengers and tube stationattendants.All of theseemployees perform routine clerical and non-clericalduties.They arenot confidential employees or representativesofmanagement.We shall include them in the unit hereinafter foundappropriate.Scalers:The Company employs both salaried and hourly paid scalersat its Chicago Plant.We are concerned here only with the salariedscalers.These employees scale and record weight of products enteringor leaving each department,and enter items on a rate sheet.They are,asmentioned above, eligible for the extra benefits accruing to salariedemployees. The nature of their workisnot suchas to support the con-tention that they are confidential employees or representatives of man-agement,for they donot formulate or determine management policies,nor do they act in a confidential capacity to persons who exercise man-agerial functions in the field of labor relations.We shallinclude themin the unit hereinafter found to be appropriate.We find,accordingly,thatall production and maintenance clerks andsalaried scalers atthe Company'sChicagoPlant,including general anddepartmental clerks, clerks in the insulation,mechanical,receiving, ship-ping and coal house departments,and messengers and tube operators inthe shipping departments,excluding employees in the employment andtime offices,chief clerks,all othersupervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effectchanges inthe status of employees,or effectively recommend such action,and allother employees. constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.V THE DETERMINATION OF REPRESENTATIVESWe shall directthat the questions concerning representation whichhave arisenbe resolved by separateelectionsby secretballot among theemployees in the appropriate units who were employed during the pay-roll period immediately preceding the date of the Direction of Electionsherein, subjectto thelimitations and additions set forth in the DirectionDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, WILSON & CO., INC.599and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3,as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for thepurposesof collectivebargainingwithWilson & Co., Inc.,Chicago, Illinois, separate elections by secret ballot shall be conductedas early as possible,but not later than thirty(30) days from the dateof this Direction,under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject toArticleIII, Sections10 and 11, of said Rules and Regulations,among employees in the unitsfound appropriate in Section IV, above, who were employed duringthe pay-roll periodimmediately precedingthe date ofthisDirection,including employees who did not workduring saidpay-roll period be-cause they were ill or on vacation or temporarily laid off,and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesincequit or beendischargedfor cause and have notbeen rehired or re-instated prior to the date of the elections,to determine whether or notthe employees in the unit found appropriate in Case No.13-R-3350desire to be represented by United Packinghouse Workers of America,CIO, Local 25-A, for the purposes of collectivebargaining ; and to,I;irrminewhether or not the employees in the unit found appropriatein Case No. 13-R-3399 desire to be represented by United PackinghouseWorkers of America, CIO, Local 25-C, for thepurposes of collectivebargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.